UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     KEVIN GRAY,                                     DOCKET NUMBER
                         Appellant,                  CH-0752-12-0050-A-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: February 25, 2015
                 Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Phillip R. Kete, Esquire, Washington, D.C., for the appellant.

           Cynthia C. Cummings, Esquire, Indianapolis, Indiana, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     granted his motion for attorney fees, but did not award the full amount he
     originally requested.     For the reasons discussed below, we GRANT the
     appellant’s petition for review and AFFIRM the initial decision AS MODIFIED.


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     Except as expressly MODIFIED by this Final Order, the initial decision is the
     Board’s final decision.

                                      BACKGROUND
¶2        The appellant previously filed a petition for enforcement seeking to enforce
     the terms of a settlement agreement that resolved his removal appeal. Gray v.
     Department of Defense, MSPB Docket No. CH-0752-12-0050-C-1, Compliance
     File (CF), Tab 1; see MSPB Docket No. CH-0752-12-0050-I-1, Initial Appeal
     File, Tab 35 (Global Settlement Agreement). In particular, he sought to expunge
     Standard Form (SF) 50s and SF-52s reflecting the adverse actions at issue in the
     appeal from his electronic and physical personnel files.            CF, Tab 1.   The
     administrative judge later dismissed the appellant’s petition for enforcement as
     moot. CF, Tab 18, Compliance Initial Decision (CID). She found that the agency
     materially breached the terms of the settlement agreement when it failed to timely
     remove the SF-50s and SF-52s. CID at 4-5. However, the administrative judge
     dismissed the petition as moot because the agency complied with the agreement
     after the appellant filed the petition for enforcement. CID at 5.
¶3        The appellant filed this petition for attorney fees incurred in bringing the
     enforcement action pursuant to 5 U.S.C. §7701(g).       Attorney Fees File (AFF),
     Tab 1. The agency responded in opposition to the petition, arguing, inter alia,
     that the settlement agreement barred the appellant’s claim for a fee award, that it
     did not breach the settlement agreement because it was not required to remove
     SF-52s from the appellant’s personnel files, and that the amount of fees requested
     was unreasonable. AFF, Tab 8 at 8-12. The appellant replied that the amount of
     fees requested was reasonable, that the agency was required to remove the SF-52s
     from the appellant’s personnel files, and that the right to fees is not affected by
     any financial terms in the settlement agreement. AFF, Tab 9 at 4-7.
¶4        The administrative judge issued an order notifying the appellant that certain
     hours requested in his fee petition appeared to be unreasonable. AFF, Tab 12.
                                                                                          3

     The appellant responded to the order, arguing that the requested fee award was
     indeed reasonable.    AFF, Tab 13.       The administrative judge issued an initial
     decision granting attorney fees, but reducing the overall amount based upon
     certain   hours   claimed   by    the   appellant’s   counsel   that   she   considered
     unreasonable. IAF, Tab 15, Attorney Fee Initial Decision (AFID).
¶5        The appellant petitioned for review, arguing that he should be entitled to the
     full fee amount that he requested as well as fees incurred in filing the petition for
     review. Petition for Review (PFR) File, Tab 4. The agency responded, arguing
     that the administrative judge properly reduced the fee amount. PFR File, Tab 5.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶6        In a motion for attorney fees arising out of a petition for enforcement, an
     appellant bears the burden of proving his entitlement to attorney fees by showing
     that: (1) an attorney-client relationship existed and fees were incurred; (2) he is
     the prevailing party; (3) an award of fees is warranted in the interest of justice;
     and (4) the fees are reasonable.            Shelton v. Environmental Protection
     Agency, 115 M.S.P.R. 177, ¶ 12 (2010). With respect to fees incurred below, the
     administrative judge found, and we agree, that an attorney-client relationship
     existed in which fees were incurred and that an award is warranted in the interest
     of justice.       AFID at   3-4    (citing Kruger      v.   Department of     Veterans
     Affairs, 95 M.S.P.R. 471, ¶ 8 (2004)).
¶7        The Board has held that its oversight of the parties’ compliance efforts
     provides the petition for enforcement process with sufficient Board imprimatur to
     allow an appellant to qualify as a “prevailing party” under 5 U.S.C. § 7701(g)(1)
     even in the absence of a Board order finding the agency in noncompliance.
     Mynard v. Office of Personnel Management, 108 M.S.P.R. 58, ¶ 17 (2008).
     Where the agency eventually does comply with the settlement agreement, the
     appellant is not required to establish that the agency’s eventual compliance was
     causally related to his petition for enforcement in order to establish that he is the
                                                                                          4

      prevailing party. Shelton, 115 M.S.P.R. 177, ¶ 12. We therefore find that the
      appellant     is   the   prevailing   party.   See   Garstkiewicz   v.   U.S.   Postal
      Service, 981 F.2d 528, 531 (Fed. Cir. 1992) (awarding attorney fees in an
      enforcement action and stating that “[t]he interest of justice is served by the
      award of attorney fees when the agency delays its compliance beyond the date set
      by order of the Board”). Accordingly, the only issue remaining for decision on
      review with respect to attorney fees incurred below is whether the fees requested
      are reasonable.
¶8          In determining the reasonableness of a fee request, the Board uses the
      “lodestar” method, in which the hours reasonably spent on the litigation are
      multiplied by the attorney’s reasonable hourly rate. See Driscoll v. U.S. Postal
      Service, 116 M.S.P.R. 662, ¶ 10 (2011). Here, the administrative judge found
      that the appellant established, through both the Laffey Matrix and the affidavit of
      counsel, that his reasonable hourly rate was $510 per hour. AFID at 4 (citing
      AFF, Tab 1). The agency does not dispute this finding and we see no reason to
      disturb it.
      The administrative judge should have awarded $24,021.00 in fees for 47.1 hours
      of work in connection with the November 2013 petition for enforcement.
¶9          The burden of establishing the reasonableness of the hours claimed is on the
      party moving for an award of fees. Driscoll, 116 M.S.P.R. 662, ¶ 10. Where a
      fee petition relates to a matter, like the compliance proceeding here, in which no
      hearing was held, we need not defer to the administrative judge’s determination
      as to the reasonableness of the claimed hours.           Gubino v. Department of
      Transportation, 85 M.S.P.R. 518, ¶ 26 (2000).           We therefore consider the
      administrative judge’s reduction of the claimed hours in light of the appellant’s
      arguments on review.
¶10         In the initial decision, the administrative judge granted fees in the amount
      of $19,941.00 based upon 39.1 hours as opposed to the requested $26,622.00 for
      52.2 hours. AFID at 6. We find that some of this reduction was in error. First,
                                                                                     5

      we find that the record does not support the administrative judge’s reduction of
      hours from 4.7 to 2.0 for preparation of the fee petition on March 28 and
      March 31, 2014. The administrative judge found that counsel could have updated
      his petition from the previous appeal and that he had already spent 1.8 hours
      researching the issues involved in the petition. AFID at 4. However, we agree
      with the appellant that, despite copying some portions from the previous appeal,
      the hours he spent on the fee petition were reasonable. This is especially true
      considering that the petition contained case law concerning the availability of
      fees in an enforcement action such as this, as well as the chronology of the
      enforcement effort (which he detailed in order to establish the delay in the
      agency’s compliance). PFR File, Tab 4 at 11-12; see AFF, Tab 1. Accordingly,
      we restore the full 4.7 hours claimed by the appellant for preparation of the fee
      petition. See Howard v. Office of Personnel Management, 79 M.S.P.R. 172, ¶ 7
      (1998) (finding that the administrative judge erred in reducing the number of
      hours reasonably spent in preparing a motion for attorney fees).
¶11        With respect to the administrative judge’s reduction of 7.1 hours to
      2.0 hours for time spent between January 27 and February 13, 2014, we find that
      the record reflects that these hours were properly reduced.         See Guy v.
      Department of the Army, 118 M.S.P.R. 45, ¶ 11 (2012) (an administrative judge
      may disallow claimed hours for duplication, padding, or frivolous claims).
      Counsel claimed 3.0 hours for drafting a motion for urgent action on January 27,
      2014, 3.0 total hours from February 4 to February 5, 2014, for responding to the
      agency’s compliance report filed in response to the administrative judge’s order
      on the motion, and 1.1 hours for preparing for a conference call on February 13,
      2014. AFF, Tab 1 at 16. The administrative judge reduced these hours, awarding
      2.0 hours for drafting the urgent action motion and response to the agency’s
      compliance report, because she found that counsel had previously researched
      these issues. AFID at 5. On review, the appellant argues, inter alia, that the
                                                                                            6

      hours expended were reasonable, particularly considering that the motion was
      successful. PFR File, Tab 4 at 14-16.
¶12         We find that it was reasonable for the attorney to draft the urgent action
      motion, respond to the compliance report, and spend time preparing for the
      conference call on February 13, 2014. However, we agree with the administrative
      judge that it was not reasonable to spend 7.1 hours on these tasks considering
      counsel’s prior related work and our review of both the resulting work products
      and the administrative judge’s summary of the conference call.            See Rose v.
      Department of the Navy, 47 M.S.P.R. 5, 14 (1991) (the administrative judge did
      not err in finding the requested hours for a second oral reply were excessive
      where the claimed hours were largely repetitious of prior claimed hours); see also
      CF, Tabs 7, 10-11.      The administrative judge therefore properly reduced the
      7.1 claimed hours to 2.0 hours. 2
¶13         Next, we agree with the administrative judge that the appellant is entitled to
      fees for the 4.5 hours spent preparing his response to the administrative judge’s
      order concerning the reasonableness of the fee request. AFID at 6; see Hanson v.
      Department of Transportation, 28 M.S.P.R. 176, 181 (1985) (awarding fees for
      time reasonably spent responding to order with respect to the reasonableness of
      requested fees).     We note that the administrative judge did not include the
      5.4 hours requested by the appellant for drafting a reply to the agency’s
      opposition to his petition for attorney fees, but did not provide an explanation for
      the exclusion.     AFID at 5-6; see AFF, Tab 9 at 7.        On review, the appellant
      questions why these hours were excluded without explanation. PFR File, Tab 4
      at 5. The administrative judge stated in her status conference that the 5.4 hours
      counsel recorded for a reply to the agency’s opposition to the petition for attorney

      2
        We note the appellant’s argument that he was not provided adequate Driscoll notice of
      those hours that the administrative judge found to be objectionable. PFR File, Tab 4
      at 10, 14. However, the administrative judge issued an order advising the appellant that
      the number of hours requested appeared excessive and ordering h im to justify certain
      specified hours. AFF, Tab 12. Therefore, the appellant’s argument is not persuasive.
                                                                                          7

      fees were questionable because the agency did not cite a single case in support of
      its argument. AFF, Tab 12. However, although the agency did not cite any case
      law in its opposition, the appellant cited case law in support of his position that
      the appellant was entitled to the compliance sought under the settlement
      agreement and in support of entitlement to fees based upon the compliance
      obtained.     Id.   Accordingly, we find that counsel reasonably spent 5.4 hours
      preparing a reply to the agency’s opposition to the petition for attorney fees and
      that an additional $2,754.00 in fees for 5.4 hours previously excluded by the
      administrative judge should have been awarded. See generally Blackman v. U.S.
      Postal Service, 67 M.S.P.R. 382, 386 (1995) (correcting two mistakes made by
      the administrative judge in calculating the attorney fee).
      The appellant is entitled to $3,876.00 in fees for 7.6 hours of work in connection
      with the petition for review.
¶14         On review, the appellant requests an additional award of fees for fees
      incurred in connection with this petition for review.        PFR File, Tab 4.     The
      agency, although notified of this request, argued that the appellant’s petition
      should be denied, but did not address the appellant’s entitlement to fees for the
      petition for review. PFR File, Tab 5. Because the appellant prevailed on review
      by receiving an additional award of fees, we find that he is a prevailing party
      entitled to additional fees incurred in pursuing the petition for review.         See
      Holliman v. U.S. Postal Service, 81 M.S.P.R. 637, ¶ 6 (1999) (awarding fees and
      costs with respect to a successful petition for review with respect to fees).
      Furthermore, we find that the significant difference between the award below
      compared to the award on review makes an additional award of fees in the interest
      of justice.    Cf. Garcia v. U.S. Postal Service, 83 M.S.P.R. 458, ¶ 8 (1999)
      (finding that it was not in the interest of justice to award attorney fees on petition
      for review where the appellant prevailed only to the extent that he received an
      additional $12.66 in costs). Lastly, we must consider the reasonableness of the
                                                                                         8

      requested fee award. 3     See Holliman, 81 M.S.P.R. 637, ¶ 6.        The appellant
      requests a fee award based upon 10.1 hours of work.         PFR File, Tab 4 at 19.
      Included in this request are 2.5 hours spent on a petition for review that was
      subsequently replaced by another version of the petition for review. 4 Id. We find
      that these hours are duplicative, and therefore the appellant is not entitled to fees
      for the 2.5 hours in question. However, we find that the remaining 7.6 hours
      requested by the appellant are reasonable, and therefore award an additional
      $3,876.00 in fees.
                                           ORDER
¶15        We ORDER the agency to pay the attorney of record $27,897.00 in fees.
      The agency must complete this action no later than 20 days after the date of this
      decision.   See generally Title 5 of the United States Code, section 1204(a)(2)
      (5 U.S.C. § 1204(a)(2)).
¶16        We also ORDER the agency to tell the appellant and the attorney promptly
      in writing when it believes it has fully carried out the Board’s Order and of the
      actions it took to carry out the Board’s Order. We ORDER the appellant and the
      attorney to provide all necessary information that the agency requests to help it
      carry out the Board’s Order.     The appellant and the attorney, if not notified,
      should ask the agency about its progress. See 5 C.F.R. § 1201.181(b).
¶17        No later than 30 days after the agency tells the appellant or the attorney that
      it has fully carried out the Board’s Order, the appellant or the attorney may file a
      petition for enforcement with the office that issued the initial decision on this
      appeal, if the appellant or the attorney believes that the agency did not fully carry
      out the Board’s Order.     The petition should contain specific reasons why the
      appellant or the attorney believes the agency has not fully carried out the Board’s


      3
        As we have already discussed the reasonableness of the hourly rate, we need not
      address it here.
      4
        We note that the appellant was granted an extension of time to file a petition for
      review because the initial decision had never been served. PFR File, Tab 3.
                                                                                9

Order, and should include the dates and results of any communications with the
agency. See 5 C.F.R. § 1201.182(a).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.
                                                                                   10

Discrimination and Other Claims: Judicial Action
     If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.